Case: 14-12020       Date Filed: 04/17/2015      Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-12020
                              ________________________

                          D.C. Docket No. 0:10-cv-62273-RSR


ANAGO FRANCHISING, INC.,

                                                         Plaintiff - Appellant,

versus

SHAZ, LLC, ET AL.,

                                                         Defendants - Appellees.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (April 17, 2015)

Before JORDAN, JULIE CARNES, and LINN, * Circuit Judges.

PER CURIAM:



         *
        The Honorable Richard Linn, United States Circuit Judge for the Federal Circuit, sitting
by designation.
                   Case: 14-12020       Date Filed: 04/17/2015      Page: 2 of 3


         Anago Franchising sued Shaz, LLC, and Eco Building Services, LLC,

alleging that they breached a settlement agreement that the parties had executed to

resolve a prior lawsuit. The district court granted summary judgment in favor of

Shaz and Eco, and Anago now appeals. Following review of the record and with

the benefit of oral argument, we affirm. 1

         Anago’s first argument is that the district court should have given preclusive

effect to the findings of fact made by a different federal judge in the prior lawsuit

when ruling on Shaz’s motion to enforce the settlement agreement. This argument

lacks merit because we ultimately held in the prior lawsuit that the district court

lacked subject-matter jurisdiction to adjudicate Shaz’s motion to enforce the

settlement agreement and accordingly vacated the underlying order. See Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1280-81 (11th Cir. 2012). Simply

stated, a district court order that has been vacated due to lack of subject-matter

jurisdiction does not have any preclusive effect. See Butler v. Eaton, 141 U.S. 240,

243-44, 11 S.Ct. 985, 986-87 (1891); Quarles v. Sager, 687 F.2d 344, 346 (11th

Cir. 1982).

         Anago’s second assertion is that the district court failed to take judicial

notice of (a) the now-vacated order in the prior lawsuit and (b) an order entered by

a third district judge in a similar action between Anago and another franchisee.


1
    As we write for the parties, we set out only what is necessary to address Anago’s arguments.
                                                  2
                Case: 14-12020       Date Filed: 04/17/2015       Page: 3 of 3


According to Anago, the district court should have judicially noticed the factual

findings contained in those two other orders. To the extent that this argument is

any different than Anago’s initial preclusion argument, it too fails. A district court

can take judicial notice of another court’s order “only for the limited purpose of

recognizing the ‘judicial act’ that the order represents or the subject-matter of the

litigation,” and not for the truth of the facts set forth in that order. United States v.

Jones, 29 F.3d 1549, 1553 (11th Cir. 1994). 2



       AFFIRMED.




2
  For essentially the same reasons, we reject Anago’s final argument—that orders entered in the
prior lawsuit and in the similar action should have been judicially noticed to create an issue of
fact on Anago’s alleged damages.
                                               3